Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a first assembly having a housing positioned within the valve chamber, the first assembly further including a movable valve portion sealed within the housing and at least partially positioned within the wet portion of the valve chamber, wherein the valve portion is movable to selectively control fluid flow between the first and second openings of the wet portion of the valve chamber, the housing including at least one seal to seal the wet portion of the valve chamber from the dry portion; and a second assembly removably positioned within the dry portion of the valve chamber, the second assembly including a spring for resisting the movement of the movable valve portion via a spring pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
April 12, 2021